Citation Nr: 0737892	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  06-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Department of Veterans Affairs 
(VA), regional office (RO) in Chicago, Illinois.  In August 
2007 a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.


FINDING OF FACT

Tinnitus was not manifested in service and is not shown to be 
related to service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18  
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals  
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

An October 2004 letter (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised to 
submit evidence in his possession.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has not identified any pertinent records that are 
outstanding.  He was provided with a VA examination in 
December 2003.  Following the hearing before the undersigned, 
the record was left open for 90 days for the veteran to 
submit additional lay evidence; the abeyance period has 
lapsed, and no such evidence was received.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353  
F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran contends that he has experienced ringing in his 
ears since boot camp, and that the symptoms worsened after 
his service in Vietnam, where he shuttled ammunition from 
boats to troops and was exposed to noise from M16s and 
machine guns. 

The veteran served in the United States Navy with an 
occupational specialty of stock clerk.  The veteran's service 
medical records are silent for complaints or findings related 
to tinnitus.  A July 1970 separation examination report notes 
that the veteran had 15/15 whispered voice hearing 
bilaterally.

A VA audiologic examination was conducted in December 2003.  
The examiner noted the veteran's chief complaint as 
"occasional ringing; no difficulty with hearing."  The date 
and circumstances of the onset of tinnitus were reported as 
"started about 8-10 years ago; gradual onset."  It was 
described as "bilateral (usually one ear at a time)," and 
"periodic; couple times per week, lasts only a couple 
minutes."  The veteran described his tinnitus as high 
pitched, with varying volume, and only noticeable in quiet 
conditions.  The examiner diagnosed normal hearing to 3000 
hertz, falling to a mild to moderate sensorineural hearing 
loss with excellent word recognition bilaterally.  The 
examiner stated that "given that the tinnitus was first 
noticed 8-10 years ago, it not likely that his hearing loss 
and tinnitus are a result of noise exposure in the service."

The veteran submitted a statement from a former service 
colleague who stated that "I don't ever recall [the veteran] 
complaining of any hearing problems or 'ringing' in his ears 
until after he returned from Vietnam."

In a written statement, the veteran's wife indicated that she 
had known him since 1964 and that "when [the veteran] 
returned from boot camp he complain [sic] of ringing in the 
ears, then after his tour of duty in Vietnam the problem 
seemed to worsen.  This condition seems to come and go 
without reason."

In written statements and at his hearing before the 
undersigned, the veteran has argued that at the time of his 
VA examination in December 2003 he was not familiar with the 
term "tinnitus" and did not know that it referred to 
ringing in the ears.  He now states that his reporting of an 
onset "8-10 years ago" to that examiner referred to hearing 
loss and not to his symptoms of ringing in the ears, which he 
states have been present since boot camp in 1966. 

III.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service  
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no objective evidence that tinnitus was manifested 
in service.  Service medical records are silent for tinnitus 
complaints or diagnosis.  Tinnitus was not diagnosed until 
the December 2003 VA examination.  Hence, service connection 
for tinnitus on the basis that it became manifest in service, 
and persisted, is not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the December 2003 VA audiologist's opinion to the effect that 
it is unrelated service.  There is no competent evidence to 
the contrary.  The fact that the disability was not 
manifested until many years after service is, of itself, a 
factor against a finding that it is service connected.  See 
Maxson v. Gober, 230  F.3d. 1330, 1333 (Fed. Cir. 2000).  

With respect to the veteran's contention that he did not 
understand that the VA examiner was asking him about the 
onset of tinnitus rather than hearing loss, the Board notes 
that the veteran's explanation conflicts with the clinical 
record.  Review of the examination report itself indicates 
clearly that the questions were in reference to the symptoms 
of ringing in the ears:  the examiner specifically stated 
that the veteran was not complaining of difficulty hearing, 
just ringing, so any subsequent question about onset would 
have to refer to the ringing.  Also, the references to the 
symptoms being "bilateral (usually one ear at a time)," and 
"periodic; couple times per week, lasts only a couple 
minutes," are clearly to tinnitus rather than hearing loss.  
Given the unambiguous language of the VA examination report, 
the Board finds less than credible the veteran's explanation 
that the history he provided then was the result of a 
misunderstanding.

Since he is a layperson, the veteran's own belief that his 
tinnitus is related to service is not competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Likewise, the recent statements of the veteran's wife and 
former service comrade to the effect that he began 
complaining of ringing in the ears during service are 
outweighed by the veteran's own statements to the VA examiner 
regarding the onset of his symptoms, and by the lack or any 
objective evidence of complaints of tinnitus prior to 2003.  
As a preponderance of the evidence is against the claim 
seeking service connection for tinnitus, it must be denied.


ORDER

Service connection for tinnitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


